  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DARREN LAVON SMILEY,       )
                           )
     Petitioner,           )
                           )           CIVIL ACTION NO.
     v.                    )             2:19cv230-MHT
                           )                 (WO)
CHRISTOPHER GORDY, Warden, )
et al.,                    )
                           )
     Respondents.          )

                           OPINION

    Pursuant to 28 U.S.C. § 2254, petitioner, a state

inmate, filed this lawsuit seeking habeas relief.         This

lawsuit is now before the court on the recommendation

of the United States Magistrate Judge that the case be

dismissed because petitioner has failed either to pay

the filing fee or to file the necessary affidavit to

proceed in forma pauperis.      Also before the court are

petitioner’s objections to the recommendation.          After

an independent and de novo review of the record, the

court concludes that petitioner’s objections should be

overruled   and   the   magistrate   judge’s   recommendation
adopted.

    An appropriate judgment will be entered.

    DONE, this the 1st day of August, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
